MEMORANDUM **
We have reviewed the response to the court’s July 12, 2006, order to show cause, and we conclude that petitioners Isidro Hernandez Saldana and Victoria Ortega Rocha have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003), Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, we dismiss this petition for review for lack of jurisdiction with respect to petitioners Hernandez Saldana and Ortega Rocha. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Petitioner Mayda Ivette Hernandez Ortega does not have a qualifying relative for purposes of cancellation of removal. Accordingly, the court summarily denies this petition for review with respect to this petitioner. See 8 U.S.C. § 1229b(b)(1)(D); Molina-Estrada v. INS, 293 F.3d 1089 (9th Cir.2002).
*253DISMISSED IN PART and DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.